Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in 
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 


Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-8 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (Pub No. US 2016/0364013), in view of Poulos (US 2017/0352184) and further in view of Osterhout (Pub No. 2011/0222745). 
Regarding claim 1, Katz discloses an information processing apparatus comprising: a user-position estimating unit configured to: recognize, based on a first captured image that is captured by a first image capturing unit peripheral environment information of the user (Para. 3-4: Virtual reality system track the user body position and movement by using he camera mounted on the headset) & (Fig. 1: User wearing headset & user position determined) & (Para. 7: System environment information & Para. 34: The VR engine 155 generates content for the headset 105 that mirrors the user’s movement in a virtual environment);  (Para. 4: VR system includes a camera mounted on a headset worn by the user); estimate position of the user in a real space based on the recognized peripheral environment information (Para. 34: The VR engine 155 generates content for the headset 105 that mirrors the user’s movement/ position in a virtual environment) & (Fig. 1 & Para. 18: Estimate position of the user with hearset-105 based on measurement signals of the environment); and a controller-position estimating unit configured to estimate a position of the controller with reference to the recognized peripheral environment information the user (Para. 4: Controller position estimation from the images) & (Para. 6: The console receives the images from the different imaging devices and determines a position and movement of the controller within the virtual mapping of the local area & Para. 12: Controller position estimate by using another image and recognized peripheral environment information the user) & (Fig. 4: system environment 100 for tracking movement of a controller 120 pose).
Katz is silent regarding the estimation of the position of the controller is based on: a position of a feature point in a second captured image captured by a second image capturing unit, and an orientation of the wearable device, and the second image capturing unit is in the controller operated by the user.
In a similar field of endeavor, Poulos discloses the estimation of the position of the controller is based on: a position of a feature point in a second captured image captured by a second image capturing unit (Para. 34-35:  & 44-45: Location of the handheld device-64 “controller” on a basis of an image captured by optical sensor 78-second captured image), and an orientation of the wearable device (Para. 34-35 & 43-44: Controller location based on the location of the HMD & Para. 23: Orientation of the HMD) & (Fig. 2 & 15). 

Osterhout discloses the second image capturing unit is in the controller operated by the user (Para. 295-296: Image captured by a second camera and the camera is located on a device controller. The controller can be controlled by the user. & (Para. 11: The 1st camera on the head mounting device).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the head mounting device in a virtual reality system of Osterhout’s disclosure with the tracking controller in a virtual reality system, as taught by Katz. Doing so would have resulted in effectively capturing controller and user image by using different camera to determine both position accurately in the virtual reality system. 
Regarding claim 2, Katz teaches the user-position estimating unit estimate posture of the user (Para. 3: Estimate user body position and movement & Para. 30: Candidate pose estimate), and the controller position estimating unit estimate posture of the controller (Para. 12: Controller position estimate & Calculate the pose of the controller).
Regarding claim 3, Katz remain as applied above and continue to discloses a mapping unit that generates, based on the first captured image, peripheral environment information of the user as an environment map (Para. 6: Virtual mapping of the local area environment); and generated environment map is stored (Para. 28: Store unit can store image data and location environment data).  
Regarding claim 4, Katz discloses the mapping unit further generates the environment map by using the second captured image (Para. 6: Mapping of the local area. Local area environment display).  
Regarding claim 6, Katz discloses the wearable device includes a head mounted display to be mounted on a head of the user (Fig. 1: display to be mounted on a head of the user & Para. 17), and the information processing apparatus further comprises a display controlling unit configured to control the head mounted display to display a content image that is generated based on (i) the estimated position and the estimated posture of the user (Para. 3: Virtual reality system track the user body position and movement & Para. 30) and (ii) an estimated position and the estimated posture of the controller (Para. 6: The console receives the images from the different imaging devices and determines a position and movement of the controller within the virtual mapping of the local area & Para. 12).
Regarding claim 7, Katz discloses the information processing apparatus is realized by the wearable device (Abstract).  
Regarding claim 14 & 15, Claim 14 & 15 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 16, Katz discloses the controller-position estimating unit configured to: receive posture data from the controller at a first time period for the estimation of the position of the controller; and receive both the posture data and the second captured image at a second time period for the estimation of the position of the controller (Para. 84: The HMD 20 estimates a controller position based on captured images and the posture-sensor data that are received from the controller 10) (Para. 91: Newest posture-sensor data at a second time period). 
Regarding claim 17, Katz discloses communication unit configured to transmit, to the controller, a collision determination result with a virtual object, wherein the collision determination result causes the controller to vibrate (Fig. 9 & Para. 127: A collision with a virtual object (Step S246: Yes), the controller 10 executes a process for vibrating the controller 10 (Step S249)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (Pub No. US 2016/0364013), in view of Poulos (US 2017/0352184), in view of Osterhout (Pub No. 2011/0222745) and further in view of Shanks (Pub No. 20180131926).
Regarding claim 5, Katz is silent regarding the user-position estimating unit execute, based on the first captured image, a simultaneous localization and mapping (SLAM) to estimate the position of the user.  
Shanks discloses the user-position estimating unit execute, based on the first captured image, a simultaneous localization and mapping (SLAM) to estimate the position of the user (Para. 5: Simultaneous localization and mapping (SLAM) for estimating a position based on an image).  
At the time of filling, it would have been obvious to use Simultaneous localization and mapping system to estimate any position in a local environment.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (Pub No. US 2016/0364013), in view of Poulos (US 2017/0352184), in view of Osterhout (Pub No. 2011/0222745) and further in view of Koseki (Pub No. 2015/0352437). 
Regarding claim 9, Katz teaches that the controller-position estimating unit estimates the position and the posture of the controller (Para. 12: estimate the position of the controller based on a pose of the user).
Katz is silent regarding the controller-position estimating unit estimates the position and the posture of the controller with reference to first posture information detected by a posture sensor in the controller, wherein the first posture information is detected at a first time instant.
In a similar field of endeavor, Koseki discloses the controller-position estimating unit estimates the position and the posture of the controller with reference to first posture information detected by a posture sensor in the controller (Para. 123 & 125 & 135: Position based on posture) & (Para. 165: Controller position posture calculation); the first posture information is detected at a  first time instant (Para. 123: Posture at a time instant).
At the time of filling, it would have been obvious to use posturer of the user to determine the location of the device and location of the user to provide a virtual display for user to see. 
Regarding claim 10, Katz is silent regarding the posture sensor includes a gyro acceleration sensor.  
Koseki discloses the posture sensor includes a gyro acceleration sensor (Para. 53: gyro acceleration sensor).
At the time of filling, it would have been obvious to use gyro acceleration sensor to determine movement. 
Regarding claim 11, Katz is silent regarding a position correcting unit correct, based on second posture information acquired from the controller, the position and the posture of the controller wherein the second posture information is detected at a second time instant.  
 (Abstract & Para. 43-52: The position and the posture of the controller to  the controller-position); wherein the second posture information is detected at a second time instant (Para. 123: Multiple posture information at a different time).  
At the time of filling, it would have been obvious to use posture estimation to determine the user position in a selected environment.
Regarding claim 12, Katz is silent regarding the controller-position estimating unit estimate based on a gyro acceleration information transmitted from the controller and an inertial navigation system, the position and the posture of the controller. 
Koseki discloses the controller-position estimating unit estimate based on a gyro acceleration information transmitted from the controller and an inertial navigation system, the position and the posture of the controller (Para. 159: Gyro sensor calculation) & (Para. 4-6: Position estimate in a virtual environment) (Using a navigation system to detect a position is well known in this art).  
At the time of filling, it would have been obvious to use posture estimation to determine the position in a selected environment for a user.
Regarding claim 13, Katz is silent regarding the information processing apparatus transmits, to the controller, estimated position information of the controller.  
Koseki discloses the information processing apparatus transmits, to the controller, estimated position information of the controller (Para. 168: position information of the controller) & (Para. 194: Data communication & Para. 202 & 207: It would have been obvious to send controller position information to the controller) & (Fig. 13).  
At the time of filling, it would have been obvious to use controller info to determine the controller position in a gaming environment for presenting the environment to the user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.